IN THE COURT OF CRIMINAL APPEALS
                           OF TEXAS
                                         NO. WR-83,344-01



                           EX PARTE JESSE RAY ROSE, Applicant



                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                                CAUSE NO. B11690-1
                IN THE 198TH DISTRICT COURT FROM KERR COUNTY



          Per curiam.

                                              ORDER

          Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and was sentenced to eighty years’ imprisonment.

          On July 1, 2015, this Court remanded this application to the trial court for findings of fact

and conclusions of law. On July 21, 2015, the trial court signed findings of fact and conclusions of

law that were based on the affidavit from trial counsel. The trial court recommended that relief be

denied.
       Based on the trial court’s findings of fact as well as this Court’s independent review of the

entire record, we deny relief.

Filed: September 16, 2015
Do not publish